DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 04 NOVEMBER 2021, with respect to the 112(b) rejection and the 102 and 103 art rejections as well as have been fully considered and are persuasive.  The 112(b) rejection and the 102 and 103 art rejections has been withdrawn. 
Applicant Initiated Interview
Applicant’s representative and the Examiner conducted an interview on 28 OCTOBER 2021 where the main differences between the applied reference to COONEY and the instant invention has transpired.  The advantages of the instant invention over the COONEY reference were discussed.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 NOVEMBER 2021 was filed after the mailing date of the Non-Final Office Action on 22 SEPTEMBER 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the interview with the Applicant’s representative, CORY VALLEY, Applicant has asserted that the applied reference to COONEY that while disclosing a grid-like pattern for spots to be placed on the array and it uses coordinates from a barcode attached to the array.  The instant invention differs from the applied reference in that only the sequence of the reference pattern and the antigen spot pattern matters, in that any slight misalignment does not affect the chip.  The use of a barcode is not used in the instant invention to distinguish a different set of spots.  The instant invention uses a regularity for the regular pattern with the internal control spots that differs from the regularity of the antigen spot patterns which allows one to distinguish the set of internal control spots from the set of antigen spots based on the different regularities alone.
The COONEY reference does not teach or suggest using pattern to determine antigen spot set or reference spot sets.  The Examiner has updated the search and is unable to provide a new rejection which would fairly teach or suggest the claimed invention.  
EXAMINER’S AMENDMENT
Election/Restrictions
Claims 1-4 and 8-10 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 14 JUNE 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 14 JUNE 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 8-14, 16-20, 22, 23, 25-27 are allowed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with CORY VALLEY on 18 NOVEMBER 2021.
The application has been amended as follows: 
In Claim 1, in the instance of ‘wherein reference spots are applied on the level substrate surface, wherein the reference spots form a reference spot set, wherein the reference spot set forms a regular reference pattern, wherein regularity of the regular reference pattern differs from regularity of the antigen spot patterns, and’ has been changed to has been changed to ‘wherein reference spots are applied on the level substrate surface, wherein the reference spots form a reference spot set, wherein the reference spot set forms a having a regularity, wherein the regularity of the a regularity of the antigen spot patterns, and’; and 
In Claim 13, in the instance of ‘wherein the reference position is a first reference position’ has been changed to ‘wherein the associated reference position is an associated first reference position’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797